Citation Nr: 0116040	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-17 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder with history of hypochondriac 
neurosis with gastrointestinal, musculoskeletal, and 
cardiovascular psychophysiological disorders, including 
headaches (psychiatric disability).

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left arm, currently rated 
as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971; according to his DD 214, he was awarded the 
Purple Heart, the Bronze Star with V Device, and the Combat 
Infantryman Badge.  This case, which at the time consisted of 
the certified issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, as well as entitlement 
to an increased evaluation for psychiatric disability, was 
remanded by the Board of Veterans' Appeals (Board) in August 
1999 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, for additional 
development, to include adjudication of the raised issues of 
entitlement to service connection for back disability and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  An 
October 2000 supplemental statement of the case continued to 
deny entitlement to service connection for bilateral hearing 
loss and tinnitus and to an evaluation in excess of 50 
percent for service-connected psychiatric disability.  An 
October 2000 rating decision denied entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar spine, entitlement to an increased evaluation for 
service-connected residuals of a SFW of the left arm, and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities; and an 
appeal was perfected with respect to these new issues.  The 
case was returned to the Board in February 2001.

The Board notes that the veteran's 10 percent evaluation for 
residuals of a SFW of the left arm has been in effect for 
over 20 years and is protected.

The issues of entitlement to service connection for 
degenerative joint and disc disease of the lumbar spine and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, as well 
as the issues of entitlement to increased evaluations for 
psychiatric disability and residuals of a SFW of the left 
arm, has been obtained.

2.  The veteran's hearing loss and tinnitus were not noted 
until many years after service discharge and are not causally 
related to service.

3.  The veteran's service-connected psychiatric disability 
has been productive of a demonstrable inability to obtain or 
retain employment since February 24, 1998.

4.  Psychiatric symptomatology prior to February 24, 1998, 
did not cause more than considerable social and industrial 
impairment; the symptomatology did not include obsessive 
rituals, illogical and irrelevant speech, near continuous 
panic or depression, spatial disorientation, or neglect of 
personal hygiene.

5.  There is no more than moderate impairment of the muscles 
of Muscle Group V due to SFW of the left arm.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

3.  A 100 percent schedular rating for psychiatric disability 
is warranted effective February 24, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

4.  The criteria for an evaluation in excess of 50 percent 
for psychiatric disability prior to February 24, 1998, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the left arm have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's case.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for 
bilateral hearing loss and tinnitus, for an evaluation in 
excess of 50 percent for service-connected psychiatric 
disability, and for an evaluation in excess of 10 percent for 
service-connected residuals of a SFW of the left arm.  He has 
been requested to provide information concerning potential 
sources of medical evidence pertaining to postservice 
treatment for the disabilities at issue.  The Board notes 
that the record contains medical evidence relevant to 
adjudication of these claims, to include reports of recent VA 
examinations.  No further information or evidence from the 
veteran is required to substantiate his claims.  In sum, the 
facts relevant to the claims have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

SERVICE CONNECTION

Factual Background

The veteran's service medical records reveal that his hearing 
was normal on preinduction medical examination in June 1968, 
with bilateral pure tone thresholds from 500 to 4000 hertz of 
15 decibels at all recorded frequencies, except for findings 
of 5 decibels at 1000 and 2000 hertz in the left ear.  The 
veteran reported a hearing loss on his November 1970 medical 
history report, and it was noted on the back of the form that 
he had slight loss of hearing.  His hearing acuity was the 
same at all relevant frequencies on his discharge medical 
examination report in November 1970 as in June 1968, except 
for an increase from 5 to 15 decibels at 1000 and 2000 
decibels in the left ear.

It was noted on a February 1995 examination report from 
Mountain Empire Preventive Medicine Clinic that the veteran 
heard fairly loud conversational speech at six feet.  
According to a February 1995 medical report from Robert S. 
Spangler, Ed.D., the veteran had impaired hearing in his 
right ear.  

The diagnoses on VA hospitalization in September and October 
1995 included hearing loss.  The assessments on VA 
hospitalization in May 1996 included complaints of poor 
hearing.  VA outpatient records for June 1996 include a 
diagnosis of decreased bilateral hearing.  The diagnoses on 
VA examination in February 1998 included hearing problem, by 
history.  

VA outpatient records for August 1998 reveal a bilateral mild 
to moderately severe sensorineural hearing loss was found.

The veteran testified at his personal hearing before the 
undersigned at the RO in March 1999 that he was exposed to 
acoustic trauma in service that caused hearing loss and 
tinnitus and that he had received a hearing aid about six 
months prior to the hearing.

On VA audiometry examination in April 2000, bilateral pure 
tone thresholds from 500 to 4000 hertz were 40 or greater 
beginning at 1000 hertz on the right and at 2000 hertz on the 
left.  The examiner noted the veteran's complaints of 
acoustic trauma in service with bilateral hearing loss and 
tinnitus beginning in service.  The diagnosis was mild 
sloping to moderately severe bilateral high frequency 
sensorineural hearing loss.  The examiner concluded, after a 
review of the claims files, that the veteran's current 
hearing impairment, to include any tinnitus, was unrelated to 
noise exposure in service.




Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

Although there was a slight increase in hearing loss in the 
left ear at 1000 and 2000 hertz on audiometry examination in 
November 1970, the veteran's bilateral hearing on service 
discharge examination in November 1970 was within the above 
VA definition of normal hearing.  The initial postservice 
medical evidence of defective hearing is a February 1995 
notation from a private examiner of impaired hearing in the 
right ear, with subsequent findings of bilateral hearing loss 
noted in VA medical records.  There are audiometry findings 
of bilateral hearing loss in August 1998 and April 2000.  
However, there is no medical opinion on file linking the 
veteran's bilateral hearing loss to service.  In fact, the 
one medical opinion addressing the etiology of the veteran's 
hearing loss and any tinnitus, the April 2000 VA medical 
opinion, indicates that they are unrelated to noise exposure 
in service.  As noted above, the provisions of 38 U.S.C.A. 
§ 1154(b) do not negate the need for medical nexus evidence.  
Consequently, service connection for bilateral hearing loss 
or for tinnitus is not warranted.

INCREASED RATINGS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's psychiatric disability and residuals of a 
SFW of the left arm.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein, except as noted below.



Psychiatric Disability

Factual Background

A May 1972 rating decision granted entitlement to service 
connection for hypochondriacal neurosis with 
gastrointestinal, musculoskeletal and cardiovascular 
psychophysiological disorders, including headaches, and 
assigned a 10 percent evaluation effective February 10, 1972.  
An April 1996 rating decision granted entitlement to service 
connection for PTSD, as part of the veteran previously 
service-connected psychiatric disability, and assigned a 30 
percent evaluation effective May 15, 1995.  A 100 percent 
temporary total rating was assigned based on hospitalization 
under 38 C.F.R. § 4.29 from September 26, 1995, to October 
31, 1995, with a 30 percent evaluation effective again 
beginning on November 1, 1995.  A November 1998 rating 
decision increased the evaluation to 50 percent, effective 
May 15, 1995.

The veteran was hospitalized at a VA hospital from November 
1994 to January 1995 for detoxification.  The discharge 
diagnoses included alcohol dependence, intoxication, and 
withdrawal syndrome, and PTSD, provisional.  VA outpatient 
records from February 1995 to February 1996 reveal treatment 
for psychiatric disability.  The diagnoses included PTSD.  
The discharge diagnoses on VA hospitalization in September 
1995 included polysubstance abuse and dependence, alcohol 
abuse and dependence, and PTSD; global assessment of 
functioning (GAF) was 40-45 on admission and 55-60 on 
discharge.  The discharge diagnoses on VA hospitalization 
from September to October 1995 included symptoms of PTSD, 
history of polysubstance abuse and dependence, and alcohol 
abuse and dependence with acute intoxication on admission; 
GAF was 35-40 on admission and 65-70 on discharge.  The 
discharge diagnoses on VA hospitalization in May 1996 
included alcohol dependence and intoxication; GAF was 40 on 
admission and 60 on discharge.

On VA examination in November 1996, the veteran complained of 
flashbacks and nightmares of Vietnam, avoidance of wartime 
stimuli, lack of interest in daily activities, detachment 
from others, insomnia, and irritability.  He said that he had 
been arrested on a number of assault charges following 
fights.  He had a lack of interest in day to day activities 
and felt detached from most people.  He had recently 
remarried for the fifth time and had problems with 
relationships.  He had some close friends among Vietnam 
veterans but felt incapable of relating to others.  The 
veteran felt that he was unable to work because of a 
combination of his PTSD and his back disability.  

On mental status examination in November 1996, the veteran 
was alert and oriented.  It was noted that his beard was 
neatly trimmed.  The veteran said that he sometimes heard 
voices; the examiner felt that this was more of an auditory 
misperception than a true hallucination.  He denied visual 
hallucinations.  Although he sometimes felt that people 
wished to harm him, he denied frank paranoia and had no 
formed delusional belief system.  His affect appeared anxious 
and sad.  He had had overt suicidal ideation but did not have 
a current plan.  He denied any plan to hurt other people but 
did express his concern that he might act out violently, 
including against family members.  He detailed an incident in 
which he was arrested because of an overt assault on a 
nephew.  His memory appeared intact.  The diagnoses included 
PTSD, at least moderate to severe; a mixed substance abuse 
disorder was also diagnosed.  GAF was 60.

A January 1997 Social Security Administration decision 
granted disability benefits, effective March 3, 1994, due to 
disabilities that included PTSD.

The veteran complained on VA psychiatric examination on 
February 24, 1998, of intermittent depression, being easily 
upset, fatigue, restlessness, difficulty concentrating, 
insomnia, nightmares, increased startle response, and 
suicidal thoughts.  He did not have any close friends.  He 
described apathy in his daily activities and detachment from 
other people.  On mental status evaluation, the veteran was 
restless and highly talkative.  His speech rambled and he 
required repeated redirection and prompting to give 
appropriate answers.  He was considered only moderately 
neatly and cleanly groomed.  PTSD and an obsessive-compulsive 
disorder were diagnosed.  GAF was 50.  According to the 
examiner, the veteran's PTSD symptomatology included 
persistent reexperiencing of traumatic events from service, 
apathy, detachment from others, restricted range of affect, 
persistent arousal with insomnia, rage attacks, poor 
concentration, hypervigilance, and startle response.  The 
examiner noted that the veteran was suffering from 
substantial symptoms of anxiety and that he had not been 
substantially abusing alcohol for the previous 14 months or 
so.

VA outpatient records from April 1998 to February 2000 reveal 
that the diagnoses in July 1998 were chronic PTSD; and 
alcohol dependence, in early full remission.  GAF was 50.  It 
was noted in May 1999 that the veteran was very anxious and 
dysphoric.  It was reported in September 1999 that the 
veteran was doing alright and was less nervous.  He was also 
doing alright in February 2000 with occasional insomnia and 
fewer nightmares; he was alert and oriented with good 
concentration and memory and was able to sleep better due to 
his medication.

The veteran testified at his March 1999 personal hearing that 
his psychiatric symptomatology included anxiety, being short-
tempered, night sweats, nightmares, insomnia, and fighting in 
his sleep.

It was noted on VA psychiatric examination in April 2000 that 
the veteran was in the process of a fifth divorce.  He said 
that he spent time at home and did not socialize.  He 
complained of nightmares, flashbacks, intrusive memories of 
combat, and an inability to concentrate.  He said that the 
only person he could deal with was his son.  On mental status 
examination, the veteran was restless with poor eye contact; 
he had a constricted affect and was very anxious when talking 
about Vietnam.  Concentration was severely impaired.  He had 
chronic insomnia and some explosiveness, especially verbally.  
The diagnoses were PTSD; and past history of alcohol abuse 
and dependence, in remission for more than two years.  GAF 
was 45.  The examiner concluded that the veteran had had an 
increase in his PTSD symptomatology and that he was unable to 
hold any gainful employment due to his PTSD and physical 
problems.




Analysis

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 100 percent rating is warranted 
if the attitudes of all contacts except the veteran's most 
intimate are so adversely affected as to result in virtual 
isolation in the community; the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or he is 
demonstrably unable to obtain or retain employment due to the 
disability.  The Board notes that each of the three criteria 
for a 100 percent rating is an independent basis for granting 
a 100 percent rating.  See Johnson v. Brown, 7 Vet.App. 95 
(1994).  A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the service-connected 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment; a 50 percent evaluation is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and the 
service-connected psychoneurotic symptoms are of such 
severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994), referred to as DSM-IV, a GAF score of 60 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning.  A score of 50 indicates serious 
symptoms or serious impairment in social or occupational 
functioning, which includes an inability to keep a job.

There is medical evidence that the veteran's PTSD increased 
in severity beginning on VA examination in February 1998, at 
which time the veteran complained of multiple psychiatric 
symptomatology and his GAF was 50.  As noted above, a score 
of 50 includes serious impairment in social or occupational 
functioning and includes an inability to keep a job.  Despite 
a temporary improvement in his symptomatology noted in VA 
outpatient records in 2000, the examiner concluded on VA 
examination in April 2000 that the veteran had had an 
increase in his PTSD symptomatology and that he was unable to 
hold any gainful employment due to his PTSD and physical 
problems; GAF was 45.  In fact, the veteran complained in 
April 2000 of being isolated from everyone but his son, 
including other members of his family, and of not having any 
friends.  He has not worked in several years.  Although the 
examiner mentioned the veteran's physical problems in 
concluding that he was unemployable, the Board notes that the 
veteran had a GAF score of 50 on VA examination in February 
1998 and 45 in April 2000.  Therefore, the Board finds that 
the evidence establishes that the veteran's service-connected 
psychiatric disability was severe enough beginning on 
February 24, 1998, to result in a demonstrable inability to 
obtain or retain employment.  Consequently, an evaluation of 
100 percent is warranted for psychiatric disability beginning 
February 24, 1998.  

An evaluation in excess of 50 percent is not warranted prior 
to February 24, 1998, under either the old or new criteria, 
because the evidence does not show more than definite social 
and industrial impairment and because there is a lack of 
evidence of the manifestations required for a 70 percent 
evaluation under the new criteria, such as obsessive rituals, 
illogical and irrelevant speech, near continuous panic or 
depression, spatial disorientation, and neglect of personal 
hygiene.  The discharge diagnoses on VA hospitalizations in 
September 1995, from September to October 1995, and in May 
1996 primarily involve nonservice-connected polysubstance 
abuse and dependence, including alcohol.  When examined in 
November 1996, the veteran was alert and oriented and his 
beard was neatly trimmed.  His speech was not noted to be a 
problem.  His GAF in November 1996 was 60, which indicates 
moderate difficulties.  While he had some problems in the 
past with suicidal ideation, he did not have any current plan 
to end his life.  Although he found it difficult to establish 
and maintain effective relationships, he was married and did 
have some close friends among Vietnam veterans.  In sum, 
prior to February 24, 1998, the disability picture more 
nearly approximated the criteria for a 50 percent evaluation 
than those for a 70 percent evaluation under the former or 
current criteria.

SFW of the Left Arm

Factual Background

Service medical records reveal that the veteran incurred a 
fragment wound of the left forearm in September 1969, due to 
booby trap fragments, without nerve or artery involvement; it 
was noted that he had a chip fracture of the mid-shaft of the 
left radius.  The wound was debrided, and it was noted in 
October 1969 that it was healing well.  On discharge medical 
examination in November 1970, the veteran had a 1/2 inch scar 
on the dorsum of the left forearm.

On VA examination in April 1972, it was noted that the 
veteran is right-handed.  There was a small, flat, oval scar 
in the mid-portion of the left forearm.  X-rays showed a 
metallic shell fragment on the dorsal surface of the distal 
1/3rd of the left forearm.  

According to VA operative records dated in October 1998, no 
shrapnel was found in the left arm when the veteran underwent 
surgery for removal of lipoma.

On VA examination of the left forearm in April 2000, the 
veteran did not complain of any loss of left upper extremity 
motion, nor did the injury interfere with any activity of 
daily living.  There was a 3 cm nontender scar of the left 
forearm, mildly hypopigmented, with no pain or tenderness and 
no loss of strength or sensation.  The diagnosis was shrapnel 
wound injury to the dorsal surface of the left arm in the 
groove between the supinator muscle and the extensor carpi 
musculature without pain or any evidence of myoneural 
involvement.

Analysis

A 10 percent evaluation is assigned for moderate impairment 
of Muscle Group V of either arm, which involves the flexor 
muscles of the elbow: (1) biceps; (2) brachialis; and (3) 
brachioradialis.  These muscles involve elbow supination and 
flexion of the elbow.  A 20 percent evaluation is warranted 
for moderately severe impairment of Muscle Group V of the 
nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.

A 10 percent evaluation is assigned for superficial scars 
that are tender and painful on objective demonstration or are 
poorly nourished with repeated ulceration.  Other scars are 
to be rated on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected residuals of a SFW of the left arm, 
based on moderate injury of Muscle Group V.  The veteran 
noted on VA examination in April 2000, which is the only 
recent examination report on file, that the disability did 
not interfere with the activities of daily living.  The 
examination revealed that the scar was 3 cm and was nontender 
and mildly hypopigmented, with no pain, no tenderness, and no 
loss of strength or sensation.  Since there is no evidence of 
functional impairment of Muscle Group V of the left upper 
extremity, with normal left arm strength and sensation, the 
Board must conclude that the muscle damage more nearly 
approximates moderate than moderately severe.  Accordingly, 
it does not warrant an evaluation in excess of 10 percent.

The Board also finds that a separate 10 percent evaluation is 
not warranted for the SFW scar because there is no evidence 
that it is tender and painful on objective demonstration, 
subject to repeated ulceration or productive of functional 
impairment.  

Extra-schedular Consideration

The Board has considered whether the claims for increased 
evaluations for psychiatric disability, prior to February 24, 
1998, and for residuals of a SFW of the left arm should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The record 
reflects that the veteran has not required frequent 
hospitalization for either of these disabilities, and that 
the manifestations of neither disability are unusual or 
exceptional.  In sum, there is no indication in the record 
that the average industrial impairment resulting from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of the case for extra-schedular consideration 
is not in order.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 50 percent for psychiatric 
disability prior February 24, 1998, is denied

An evaluation of 100 percent for psychiatric disability is 
granted, effective February 24, 1998, subject to the criteria 
governing the payment of monetary benefits.

An increased evaluation for residuals of a SFW of the left 
arm is denied.


REMAND

The veteran's service medical records reveal that he 
complained of recurrent back pain on his November 1970 
discharge medical history report, and it was noted on the 
back of the report that he had mild back symptoms.  His spine 
was noted to be normal on discharge physical examination in 
November 1970.  The veteran injured his back at work in 
January 1994, and subsequent evidence on file reveals that 
the veteran has degenerative joint and disc disease of the 
lumbar spine.  Although it was noted by the VA examiner on VA 
examination in February 1998 that it was possible that the 
veteran's current back pain began in service, this opinion 
does not address whether it is at least as likely as not that 
the disability is etiologically related to service.  
Therefore, it is not adequate for adjudication purposes. 

Although the Board granted a 100 percent evaluation for the 
veteran's service-connected psychiatric disability effective 
February 24, 1998, there is still an issue of whether the 
veteran is entitled to a total disability rating based on 
unemployability due to service-connected disabilities prior 
to February 24, 1998.  However, this issue cannot be decided 
prior to the determination of the issue of entitlement to 
service connection for degenerative joint and disc disease of 
the lumbar spine.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to either pending claim.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
current low back disability.  The 
claims folders, including a copy of 
this REMAND, must be made available 
to the examiner for study, and the 
examination report must reflect that 
the claims folders were reviewed.  
Any necessary tests or studies 
should be conducted, and all 
findings should be reported in 
detail.  After review of all of the 
material in the claims files, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present lumbar spine disability is 
etiologically related to service.  
The rationale for the opinion should 
also be provided.

4.  After the above, the RO should 
undertake any other action required 
to comply with the notice and duty 
to assist provisions of the VCAA and 
should then readjudicate the issue 
of entitlement to service connection 
for degenerative joint and disc 
disease of the lumbar spine.  The RO 
should then adjudicate the issue of 
entitlement to a total disability 
rating based on unemployability due 
to service-connected disabilities 
prior to February 24, 1998, if it 
has not been rendered moot.

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 



